Citation Nr: 1018304	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  06-16 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, including as due to 
exposure to herbicide agents.

3.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, including as due to 
exposure to herbicide agents.

4.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, including as due to 
exposure to herbicide agents.

5.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, including as due to 
exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 
1970, including time in Vietnam for which was awarded various 
awards and decorations, including the Combat Infantryman 
Badge and the Air Medal.  He was born in 1943.

This appeal is brought to the Board of Veterans' Appeals 
(Board) from actions taken by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran 
provided testimony before the undersigned Veterans Law Judge 
at a Travel Board hearing at the RO in January 2008; a 
transcript (Tr.) is of record.

Service connection is in effect for post-traumatic stress 
disorder (PTSD), rated as 70 percent disabling; diabetes 
mellitus, rated at 20 percent; and hypertension, rated at 10 
percent.  A total disability rating for compensation purposes 
based on individual unemployability (TDIU) has been in effect 
since February 10, 2005.

In a June 2008 decision, the Board found that new and 
material evidence had been submitted to reopen the Veteran's 
claim of service connection for defective hearing, and then 
remanded that issue for consideration on the substantive 
merits.  The Board also granted service connection for 
tinnitus.  In the interim, the Veteran had withdrawn the 
issue of service connection for a liver disorder, and the 
Board accordingly dismissed the appeal on that issue in the 
June 2008 decision.  The Board remanded the issue then 
pending issue of service connection for a skin disorder.  
That issue was subsequently granted by the RO.  The Board 
also remanded issues ##2, 3, 4, and 5, listed on the first 
page of the present decision.

There was subsequent effectuation of the grant of service 
connection for tinnitus,with a 10 percent rating assigned by 
the RO.  There was also effectuation of the grant of service 
connection for the skin disorder, characterized as 
dishydrotic eczema, with a noncompensable rating.  A 
Supplemental Statement of the Case (SSOC) was subsequently 
prepared on issues ##2, 3, 4, and 5, but not #1.

Issue #1 is herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action is required.


FINDINGS OF FACT

The competent and probative evidence of record preponderates 
against a finding that peripheral neuropathy of the Veteran's 
right upper extremity, left upper extremity, right lower 
extremity, or left lower extremity was manifested during 
service, was manifested as a chronic disorder to a 
compensable degree within one year after separation from 
service, is due to or related to the veteran's service-
connected diabetes mellitus, or is due to presumed exposure 
to herbicide agents in service, nor is a specific diagnosis 
of acute and subacute peripheral neuropathy of any such 
extremity shown by the evidentiary record. 


CONCLUSION OF LAW

Peripheral neuropathy of the right upper extremity, left 
upper extremity, right lower extremity, or left lower 
extremity was not incurred in or aggravated by service, is 
not secondary to a service-connected disability, and may not 
be presumed to have been incurred in service, to include as a 
result of in-service exposure to Agent Orange or other 
herbicide agent.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In September 2004 and October 2004, VA sent the Veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Although no longer required, the appellant was also asked to 
submit evidence and/or information in his possession to the 
RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the February 2005 rating 
decision, the April 2006 SOC, the discussion at the January 
2008 Travel Board hearing, the Board's decision/remand of 
June 2008, and the September 2009 SSOC explained the basis 
for the RO's action, and the SOC and SSOC provided him with 
additional periods to submit more evidence.  It appears that 
all obtainable evidence identified by the Veteran relative to 
his claim has been obtained and associated with the claims 
file, and neither he nor his representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that the 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the correspondence sent to the 
Veteran,and in any event is moot because the action herein 
will preclude the assignment of a disability rating or 
effective date.

Regarding the duty to assist, the RO obtained the Veteran's 
service medical records, service personnel records, VA 
medical records, and Social Security disability records, and 
afforded medical examinations (and re-examinations) in 
conjunction with these claims.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. 
§ 3.303.

Alternatively, service connection based on continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-
96; see Hickson, supra, at 253 (lay evidence of in-service 
incurrence is sufficient in some circumstances for purposes 
of establishing service connection); 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit has stated that competent 
medical evidence is not required when the determinative issue 
in a claim for benefits involves either medical etiology or a 
medical diagnosis.  Instead, under section 1154(a), lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when a lay person is competent to 
identify the medical condition, the lay person is reporting a 
contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009)

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system, become manifest to a degree of 10 percent or more 
within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

Secondary service connection may also be established, under 
38 C.F.R. § 3.310(a), for non-service-connected disability 
which is aggravated by service connected disability.  
"Aggravation" is defined for this purpose as a chronic, 
permanent worsening of the underlying condition, beyond its 
natural progression, versus a temporary flare-up of symptoms.  
In such instance, a veteran may be compensated for the degree 
of disability over and above the degree of disability which 
existed prior to the aggravation of the non-service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).

Effective from October 10, 2006, 38 C.F.R. § 3.310 was 
amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation 
appears to place additional evidentiary burdens on claimants 
seeking service connection based on aggravation, 
specifically, in terms of establishing a baseline level of 
disability for the non-service-connected condition prior to 
the aggravation.  Because the new law appears more 
restrictive than the old, and because the Veteran's current 
claim was already pending when the new provisions were 
promulgated, the Board will consider this appeal under the 
law in effect prior to the amendment.  See, e.g., Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations 
cannot be applied to pending claims if they may have 
impermissibly retroactive effects).  In any event, based upon 
the facts in this case, neither version would yield a 
different result here.

The law further provides that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 

The presumptive period for initial manifestation of these 
disorders extends to any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy have a presumptive period of one year 
after the last date on which the veteran was exposed to a 
herbicide agent during active service.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The term acute and subacute peripheral neuropathy is defined 
as transient peripheral neuropathy that appears within weeks 
or months of exposure to a herbicide agent and resolves 
within two years after the date of onset.  38 C.F.R. 
§ 3.309(e).

As to determining possible exposure, the law provides that a 
"veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f).

In this case, the Veteran served in the Republic of Vietnam 
during the Vietnam era, and his DA Form 20 personnel record 
shows that he left Vietnam and went on casual status, en 
route to CONUS (returning to the Continental United States) 
on September 27, 1970.

At the time of his hearing before the undersigned, recent 
medical records were received, and initial RO consideration 
waived thereon.  Those records from the Social Security 
Administration (SSA) did confirm the diagnosis of peripheral 
neuropathy.  In the past, had records shown clinical findings 
reflective of neurological problems involving all the 
Veteran's extremities, but there was a lack of specialized 
testing, and a diagnosis of peripheral neuropathy had not 
been confirmed.

At the hearing, although up to that time the peripheral 
neuropathy issues had been advanced with a primary focus on 
the possibility that they were secondary to his diabetes 
mellitus, it was clarified that the Veteran was intending to 
pursue those issues on a different, presumptive basis as well 
(i.e., as due to in-service exposure to Agent Orange or other 
herbicide agents).  Tr. at 16.

As noted, the Board remanded the peripheral neuropathy issues 
in June 2008, for specialized testing and medical opinion.

Neurological examination was undertaken in September 2008.  
The examiner noted the Veteran's history of tingling in his 
hands and feet for "the past 30+ years."  He could not 
recall exactly when it started, but said it began sometime in 
the 1970s or 1980s, not in service.  He had manifested 
myoclonus of the left arm and leg when seen as an outpatient 
by the examiner about two years before.  The Veteran 
complained of progressive pain in his hands and feet over the 
past two to three years.  The examiner noted that diabetes 
had been discovered about 10 to 15 years ago.  The Veteran 
reported feeling numbness in his hands after driving for 10 
to 15 minutes with the hands held high.  He also complained 
of a tremor over the past four years or so, more on the left 
side than the right, and said he had been dropping things for 
the past four or five years.  The examiner performed a number 
of tests, provided a diagnostic impression of possible 
peripheral neuropathy, and ordered nerve conduction velocity 
testing. 

Upon a review examination in June 2009, the same examiner 
reported that the findings were exactly the same as 
previously, except that he did not find loss of vibratory 
sensation in the right lower extremity.  With regard to 
etiology, the examiner noted that the Veteran had had his 
peripheral neuropathy symptoms for approximately twice the 
length of time that he had had diabetes mellitus.  In 
rendering a diagnosis, the examiner rendered an opinion 
against the Veteran's peripheral neuropathy being caused by 
or a result of his diabetes mellitus.  The examiner did 
report that the Veteran drank six ounces of bourbon whisky 
daily from the age of approximately 26 to 33, and since then 
two glasses of wine each day, noting that alcohol has been 
known to cause peripheral neuropathy.  Otherwise, he said the 
etiology was unclear, pending an electromyelogram (EMG) of 
the upper and lower extremities.

In August 2009, the report of an EMG showed objective 
evidence of peripheral neuropathy of the upper and lower 
extremities.  Again, it was opined that the condition was not 
caused by or a result of his service-connected diabetes 
mellitus.  The examiner further concluded that "other than 
an exposure to herbicides, which would have to be determined 
elsewhere, there is no evidence that [the neuropathies in the 
limbs] are related to the Veteran's military service."  

As shown by the evidence above, the Veteran's currently 
claimed peripheral neuropathy of the upper and lower 
extremities was not manifested during his active military 
service or within the first post-service year, based upon the 
history showing initial manifestation some time in the mid-
to-late 1970s.  Nor is it shown to be caused or otherwise 
related to his diabetes mellitus.

With regard to the special presumptive provisions in the law 
for veterans presumed to have been exposed to herbicide 
agents in Vietnam, acute and subacute peripheral neuropathy 
is on the list of diseases subject to presumptive service 
connection.  However, in this case it is not shown that such 
condition appeared within weeks or months of any herbicide 
exposure and then resolved within two years of the date of 
onset.  Thus, the Veteran does not have acute or subacute 
peripheral neuropathy as defined under 38 U.S.C.A. § 
1116(a)(2) and 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

For the above reasons, the preponderance of the evidence is 
against the claims of service connection for peripheral 
neuropathy on a direct basis under 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.303, on a secondary basis under 38 C.F.R. § 3.310, 
or on a presumptive basis under 38 U.S.C.A. §§ 1101, 1112, 
1113, 1116 and 38 C.F.R. §§ 3.307, 3.309, and therefore the 
benefit-of-the-doubt standard of proof under 38 U.S.C.A. 
§ 5107(b) does not apply.


ORDER

Service connection for peripheral neuropathy of the right and 
left upper extremities, and of the right and left lower 
extremities, is denied.  


REMAND

With regard to issue #1, the Board has previously remanded 
the case for a new audiological evaluation and an opinion as 
to the etiology of the Veteran's hearing loss.  This was 
undertaken in September 2008.  In that regard, it is noted 
that service connection has already been granted for tinnitus 
in the interim, based on the Veteran's long-term in-service 
exposure to acoustic trauma, and his 34-year history of 
tinnitus.  Notwithstanding the similar history of hearing 
loss, the examiner's opinion was that, absent audiometric 
findings of hearing loss at separation, it is unlikely that 
his defective hearing is due to service.  In that regard, the 
Veteran had purportedly been exposed in service to aircraft 
and artillery noise, and specifically denied having had any 
post-service noise exposure of any significance, having 
worked as a Certified Public Accountant (CPA).  No 
explanation was offered for the seeming inconsistencies in 
this medical opinion.

The Veteran has consistently stated that he developed hearing 
loss in or soon after service, that this was demonstrated by 
the hearing tests then administered, and that his condition 
has deteriorated from then to now.

While laypersons are not considered capable of opining on 
matters requiring medical knowledge, they are permitted to 
provide observations.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Medical evidence is generally required to 
address questions of medical causation; lay assertions of 
medical status do not constitute competent medical evidence 
for these purposes.  Id.  However, as noted above, lay 
statements may serve to support a claim for service 
connection by supporting the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  With regard to the guidelines addressed 
above with regard to lay observations, some conditions are 
capable of lay observation.  The presence of hearing loss 
would appear to be comparable thereto.  See, e.g., Charles v. 
Principi, 176 Vet. App. 370, 374-3675 (2002) (re: tinnitus) 
and Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); or 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

Additional clinical records have not been obtained relating 
to the Veteran's hearing acuity (e.g., audiometric tests) 
from the time just after service and for any period 
thereafter.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If the Veteran is aware of any 
audiometric tests or other documentation 
that might reflect an assessment of his 
hearing acuity after service to date, he 
should obtain and submit such records; VA 
should assist him as feasible.

2.  The Veteran should be then given an 
audiometric examination by someone who has 
not previously evaluated him.  The 
examination should include a review of the 
claims file, including anything obtained 
pursuant to this Remand.  The examiner 
should provide responses to the following 
questions:  

a.  As to his current hearing loss, is 
it at least as likely as not (i.e., to 
at least a 50/50 degree of 
probability) that such currently 
diagnosed disorder (1) arose in or as 
a result of service, (2) pre-existed 
service and was aggravated (i.e., 
permanently worsened) therein, or (3) 
is causally related to or aggravated 
by any of his already service-
connected disabilities including 
tinnitus; or is such a relationship to 
service or to other service-connected 
disabilities unlikely (i.e., less than 
a 50/50 probability)?

b.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

c.  If any question cannot be answered 
without resorting to pure speculation, 
the examiner must provide a complete 
explanation as to why such question 
cannot be answered.

4.  The Veteran is hereby notified that it 
is his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655.  In 
the event that the Veteran does not report 
for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address. It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Once the above-requested development 
has been completed, readjudicate the 
Veteran's claim for service connection for 
defective hearing disability on all 
potential bases.  If the decision remains 
adverse, provide him and his representative 
with an appropriate SSOC.  Then return the 
case to the Board for further appellate 
consideration, if otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


